ROSEN & ASSOCIATES, P.C.
Counsel to the Defendant
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 Ιn re:
                                                         Chapter 11
 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,
 aka Robert F. Sillerman,                                Case No. 17-13633 (MKV)
 aka Robert X. Sillerman,

                               Debtor.
 Iliad Research and Trading, L.P., a
 Utah limited partnership,

                               Plaintiff,                Adv. Proc. No. 19-01119 (MKV)
 v.

 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,
 aka Robert F. Sillerman,
 aka Robert X. Sillerman, an individual,

                              Defendant.


                      NOTICE OF ADJOURNMENT OF HEARING

              PLEASE TAKE NOTICE that the hearing on the Defendant’s Motion to Dismiss

Adversary Proceeding [Adv. Proc. Doc. No. 21], originally scheduled for October 3, 2019 at 10:00

a.m. has been adjourned to November 5, 2019 at 10:00 a.m. (prevailing Eastern Time) before

the Honorable Mary Kay Vyskocil, United States Bankruptcy Judge, in Courtroom 501 of the

United States Bankruptcy Court for the Southern District New York, Alexander Hamilton United

States Custom House, One Bowling Green, New York, NY 10004.
Dated: New York, New York
       September 30, 2019


                            ROSEN & ASSOCIATES, P.C.
                            Counsel to the Defendant

                            By:
                                   Paris Gyparakis
                            747 Third Avenue
                            New York, NY 10017-2803
                            (212) 223-1100




                            2
